Citation Nr: 1016669	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-22 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left leg manifested by pain.

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative changes with osteophytic spurring of 
the lumbar spine, L5-S1, with left leg radiculopathy.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease (DJD) of the left 
knee, status post left knee arthroscopic meniscal repair 
(previously categorized as osteoarthritis of the left knee).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which: continued the 
appellant's lumbar spine disability as 20 percent disabling; 
continued the appellant's right knee DJD as 10 percent 
disabling; continued the appellant's left knee DJD as 10 
percent disabling; and denied entitlement to service 
connection for left leg pain, abdominal pain, dizziness, 
extreme fatigue and glaucoma.  In November 2007, the 
appellant submitted a Notice of Disagreement with the RO's 
denial of his service connection claims.  A Statement of the 
Case (SOC) was issued in June 2008.  Later that month, the 
appellant timely perfected his appeal, but specified that he 
wished only to pursue the issue of entitlement to service 
connection for left leg pain.

In April 2009, a rating decision was issued for the 
assignment of a temporary total evaluation (TTE) based on 
surgical or other treatment necessitating convalescence for 
the appellant's spinal surgery.  A July 2009 rating decision 
granted entitlement to an additional three months for a TTE 
for the appellant's spinal surgery.  The appellant's previous 
20 percent disability rating for his lumbar spine disability 
was continued from May 1, 2009.  Based on a routine VA joints 
examination conducted in July 2009, an August 2009 rating 
decision continued the appellant's previously assigned 10 
percent disability rating for DJD of the left knee.
In December 2009, the appellant and his wife presented sworn 
testimony during a personal hearing in St. Petersburg, 
Florida, which was chaired by the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the appellant's claims file.

The issues of entitlement to increased disability rating for 
the appellant's lumbar spine and left knee are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The appellant will be notified if further 
action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the appellant suffers from a disability of the left leg 
manifested by pain that is the result of a disease or injury 
in service.


CONCLUSION OF LAW

A left leg disability manifested by pain was not incurred in 
or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the appellant's claim, 
letters dated in November 2006 and December 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  These notice letters also informed the 
appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the appellant participated in VA 
examinations in April 2007 and October 2007 and the results 
from those examinations have been included in the claims file 
for review.  The examinations involved a review of the claims 
file, a thorough examination of the appellant, and opinions 
that were supported by sufficient rationale.  Therefore, the 
Board finds that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that he currently suffers from a 
disability of the left leg manifested by pain that is the 
result of his time in active duty service.

Relevant Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).


Discussion

Review of the appellant's claims file reveals that he is 
currently service-connected for DJD of the left knee as well 
as degenerative changes with osteophytic spurring of the 
lumbar spine, L5-S1, with left leg radiculopathy.  There is 
no other evidence of record to establish that the appellant 
suffers from a separate left leg disability manifested by 
pain.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed left leg disability, separate and apart from his 
currently service-connected disabilities, service connection 
may not be granted.  See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).

Further, the Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the Board 
finds that the appellant does not have a current left leg 
disability manifested by pain.  Accordingly, the appellant 
has failed to satisfy element (1) under Hickson.  See 
Hickson, supra.

Based on the appellant's lack of a current left leg 
disability, the Board need not discuss elements (2) and (3) 
under Hickson.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claim.  There is not an 
approximate balance of evidence.  

ORDER

Entitlement to service connection for a disability of the 
left leg manifested by pain is denied.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims.

Initially, the Board notes that during his Travel Board 
hearing, the appellant stated that his left leg radiculopathy 
had become substantially worse following his 2008 lumbar 
spine surgery.  As the appellant's left leg radiculopathy is 
currently considered part of his lumbar spine disability, the 
AMC is requested to evaluate the appellant's claims file to 
determine whether the appellant is entitled to a separate 
disability rating for left leg radiculopathy.

As noted above, the July 2009 rating decision continued the 
20 percent disability rating for the appellant's lumbar spine 
disability and the August 2009 rating decision continued the 
10 percent disability rating for the appellant's left knee 
DJD.  During the appellant's Travel Board hearing in December 
2009, the appellant indicated that he disagreed with these 
rating decisions.  Despite the explicit instructions from the 
undersigned Veterans Law Judge in the claims file, dated 
December 9, 2009, for the RO to issue the appellant a SOC 
with regard to these issues, this was not accomplished.  As 
the filing of a NOD (here the appellant's testimony during 
his December Travel Board hearing constitutes the submission 
of a NOD) initiates appellate review, the aforementioned 
claims must be remanded for the preparation of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).



Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to review the 
appellant's claims file to determine 
whether the appellant is entitled to a 
separate disability rating for his left 
leg radiculopathy.

2.  Thereafter, the AMC is requested to 
issue the appellant a SOC with regard 
to his claims of entitlement to a 
disability rating in excess of 20 
percent for degenerative changes with 
osteophytic spurring of the lumbar 
spine, L5-S1, with left leg 
radiculopathy and a disability rating 
in excess of 10 percent for DJD of the 
left knee, status post left knee 
arthroscopic meniscal repair.  In 
connection therewith, the appellant 
should be provided with appropriate 
notice of his appellate rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


